112 Ga. App. 187 (1965)
144 S.E.2d 470
COLBERT
v.
FIREMAN'S FUND INSURANCE COMPANY et al.
41372.
Court of Appeals of Georgia.
Argued June 8, 1965.
Decided September 8, 1965.
Fincher & Goggins, James O. Goggins, for plaintiff in error.
Smith, Ringel, Martin & Lowe, Williston C. White, contra.
PANNELL, Judge.
Where a claimant was given an award for partial incapacity under Code § 114-405, as amended by the Acts of 1949 and 1955 (Ga. L. 1949, pp. 1357, 1358; Ga. L. 1955, pp. 210, 211), the injuries having occurred prior to the Act of 1963 (Ga. L. 1963, pp. 141, 146; Code Ann. § 114-405) raising the maximum compensation from $20 per week to $30 per week, but no finding or determination was made as to the percentage of loss of capacity to work or the average weekly wages which the claimant was able to earn thereafter upon which to base the amount of compensation to which the claimant was entitled under the award, it was not error for the judge of the superior court to refuse to enter a judgment for unpaid compensation thereunder against the employer and insurance carrier upon application for judgment under Code § 114-711.
Judgment affirmed. Nichols, P. J., and Eberhardt, J., concur.